Citation Nr: 1635163	
Decision Date: 09/08/16    Archive Date: 09/20/16

DOCKET NO.  12-00 931	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-Salem, North Carolina


THE ISSUES

Entitlement to an initial rating in excess of 10 percent for degenerative joint disease of the lumbar spine prior to October 16, 2013, and in excess of 20 percent thereafter.  


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


ATTORNEY FOR THE BOARD

K. Conner, Counsel



INTRODUCTION

The appellant served on active duty from January to April 2002, and from July 2006 to October 2009.  

This matter originally came to the Board of Veterans' Appeals (Board) on appeal from an August 2010 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Winston-Salem, North Carolina.  

In a February 2015 decision, the Board denied service connection for a right knee disability; service connection for a right ankle disability; an initial rating in excess of 20 percent for diabetes mellitus; and an initial compensable rating for hypertension.  The Board remanded the remaining issues then on appeal -  entitlement to service connection for a right hip disability; and an initial rating in excess of 10 percent for degenerative joint disease of the lumbar spine prior to October 16, 2013, and in excess of 20 percent thereafter - to the Agency of Original Jurisdiction (AOJ) for additional evidentiary development and due process considerations.  

While the matter was in remand status, in a July 2015 rating decision, the AOJ granted service connection for femoroacetabular impingement and assigned an initial 10 percent disability rating, effective October 2, 2009.  The grant of service connection for femoroacetabular impingement constitutes a full award of the benefit sought on appeal with respect to the claim of service connection for a right hip disability.  See Grantham v. Brown, 114 F. 3d 1156, 1158 (Fed. Cir. 1997).  The record currently available to the Board contains no indication that the appellant has initiated an appeal with the initial rating or effective date assigned.  Thus, those issues are not before the Board.  Grantham, 114 F. 3d at 1158 (holding that a separate notice of disagreement must be filed to initiate appellate review of "downstream" elements such as the disability rating or effective date assigned).

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

The appellant seeks an initial rating in excess of 10 percent for degenerative joint disease of the lumbar spine prior to October 16, 2013, and in excess of 20 percent thereafter.  A review of the record indicates that the appellant was afforded a VA medical examination in connection with his claim in October 2013.  Since that examination was conducted, however, the U.S. Court of Appeals for Veterans Claims has held that in order to be considered adequate, a VA medical examination must include joint testing for pain on both active and passive motion, as well as in weight-bearing and nonweight-bearing situations.  Correia v. McDonald, 2016 WL 3591858, No. 13-3238, (Vet. App. July 5, 2016).  Because the October 2013 VA medical examination does not contain the necessary findings, it is inadequate for compensation purposes.  

Accordingly, the case is REMANDED for the following action:

1.  The AOJ should ensure that clinical records from the Durham VA Medical Center for the period from April 2015 to the present are secured and associated with the record.  

2.  The appellant should be afforded a VA medical examination for the purpose of evaluating the severity of his service-connected low back disability.  Access to the appellant's electronic VA files must be made available to the examiner for review.  

After examining the appellant and reviewing the record, the examiner should specifically delineate all symptoms associated with the appellant's service-connected low back disability, to include any neurological impairment and decreased range of motion, and comment on the severity of those symptoms.  

The examination report should include range of motion in degrees for the appellant's spine.  In so doing, the examiner should test the appellant's range of motion in active motion, passive motion, weight-bearing, and nonweight-bearing.  If the examiner is unable to conduct the required testing or concludes that the required testing is not necessary in this case, he or she should clearly explain so in the report.

The examiner must also comment on any functional impairment resulting from painful motion, weakness, fatigability, and incoordination.  If feasible, this determination should be expressed in terms of the degree of additional range of motion loss due to any weakened movement, excess fatigability, or incoordination.

The examiner should also state whether the appellant's service-connected low back disability results in incapacitating episodes manifested by physician-prescribed bed rest, and if so, the duration of any episodes in the past 12 months should be reported.

3.  After conducting any additional development deemed necessary, the AOJ should reconsider the claims, considering all the evidence of record.  If the benefits sought remain denied, a Supplemental Statement of the Case should be provided followed by an appropriate period of time to respond before the case is returned to the Board.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




_________________________________________________
ANTHONY C. SCIRÉ, JR.
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).




